Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ arguments and filing of the terminal disclaimers (7/15/2021). In light of the arguments and filing of the terminal disclaimers the rejections of record are withdrawn. Claims 1-20 are allowed. 
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed on 3/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a stable liquid composition in a clear bottle comprising from about 0.001-0.5% of phenylephrine, additional additives, and other excipients, with a pH of about 2-6.5, wherein the stable liquid composition is a solution, and the bottle is made of the specified materials as claimed.
The closest prior art Jaeger teaches a pharmaceutical composition comprising phenylephrine, solvents and pH agents but do not teach that the composition is free of aldehydes or do not teach that the composition comprises propylene glycol, water and ethanol as claimed and do not teach the stability of the composition in the clear bottles in the material as claimed. Santos teach phenylephrine composition, but include PEG as solvents and further do not teach that the composition comprises propylene glycol, .







Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627